Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 25, 1975, which adopted and affirmed a referee’s decision sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground that she voluntarily left her employment without good cause. The claimant at the hearing held before the referee testified that the employer had terminated the employment by directing her to leave. The employer testified that the claimant had informed him that she was leaving and that he did not terminate the employment. The testimony created issues of fact for the board as to the circumstances surrounding the termination of the employment and as to good cause for the claimant’s action. The determination is supported by substantial evidence and, accordingly, must be affirmed (Labor Law, § 623). Decision affirmed, without costs. Koreman, P. J., Greenblott, Main, Herlihy and Reynolds, JJ., concur.